___________

                                    No. 96-1220
                                    ___________

Raymond Wahrman,                         *
                                         *
              Appellant,                 *
                                         * Appeal from the United States
     v.                                  * District Court for the
                                         * District of Nebraska
John A. Wahrman; Terry Ellinger; *
Mary Ellinger,                           *        [UNPUBLISHED]
                                         *
              Appellees.                 *

                                    ___________

                     Submitted:     August 7, 1996

                           Filed:   August 22, 1996
                                    ___________

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________


PER CURIAM.


     Raymond Wahrman filed a complaint in the district court against John
Wahrman and Terry and Mary Ellinger.     He alleged that, through a partition
action in Nebraska state court, the Ellingers had fraudulently obtained
title to land in which he had an interest, and he sought recovery of the
fair value of the property.    The district court dismissed the complaint as
barred by res judicata.     Wahrman appeals.


     We must consider the issue of the district court's subject matter
jurisdiction if the record suggests it is lacking.         Yeldell v. Tutt, 913
F.2d 533, 537 (8th Cir. 1990).         We observe that the complaint did not
allege facts showing diversity jurisdiction, or identify a statutory or
constitutional basis for federal question jurisdiction.           See 28 U.S.C. §§
1331-1332; Fed. R. Civ. P. 8(a)(1) (pleading which sets forth claim for
relief shall contain short
plain statement of grounds for court's jurisdiction); Luecke v. Schnucks
Markets, Inc., 85 F.3d 356, 358 (8th Cir. 1996) (federal question generally
must appear on face of complaint); Sanders v. Clemco Indus., 823 F.2d 214,
216 (8th Cir. 1987) (pleadings must state citizenship of parties to
establish diversity).


     Accordingly, we vacate the district court's judgment and remand with
directions to dismiss the complaint, without prejudice, for lack of subject
matter jurisdiction.


     A true copy.

           Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-